DETAILED ACTION
This office action is in response to communication filed on August 5, 2022.

Response to Amendment
Amendments filed on August 5, 2022 have been entered.
Claims 1, 8 and 15-18 have been amended.
Claims 2-3, 5, 9-10 and 12 remain cancelled.
Claims 1, 4, 6-8, 11 and 13-18 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 13), filed on 08/05/2022, with respect to the objections to claims 1, 8 and 15-18 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Examiner’s Note
Claims 1, 4, 6-8, 11 and 13-18 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101:

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “a data partitioning unit which inputs sensor data of a plurality of sensors, and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each sensor sensing data about equipment, each sensor associated with an index of a plurality of indexes, and each block indicating a predetermined period of time” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., selecting (partitioning) data into different groups (blocks) corresponding to time periods). Except for the recitation of generic computer implementation (i.e., a data partitioning unit, see specification at [0019]) and the extra-solution activities (i.e., inputs sensor data of a plurality of sensors each sensing data about equipment and each associated with an index of a plurality of indexes), the limitation in the context of this claim mainly refers to performing a mental selection to group data.
the limitation “a principal component analyzing unit which automatically applies principal component analysis to each block of the plurality of blocks partitioned by the data partitioning unit, and extracts a plurality of principal components from each block of the plurality of blocks” is a process that, under its broadest reasonable interpretation, covers performance of the limitation by applying mathematical concepts (i.e., principal component analysis) to obtain additional information (i.e., a plurality of principal components from each block of the plurality of blocks). Except for the recitation of generic computer implementation (i.e., a principal component analyzing unit, see specification at [0019]), the limitation in the context of this claim mainly refers to applying a mathematical analysis to obtain additional information from the data.
the limitation “a migration distance evaluation unit which automatically extracts, from two different blocks, two principal components that form a principal component pair among the plurality of principal components from each block of the plurality of blocks extracted by the principal component analyzing unit, and calculates a migration distance between the two principal components that form the principal component pair” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by applying mathematical concepts (e.g., selecting two principal components, calculating distance/difference) to obtain additional information (i.e., a migration distance between the two principal components that form the principal component pair, see specification at [0032]-[0033]). Except for the recitation of generic computer implementation (i.e., a migration distance evaluation unit, the principal component analyzing unit, see specification at [0019]), the limitation in the context of this claim mainly refers to select information (i.e., two principal components) and apply a mathematical analysis to obtain a value (i.e., a migration distance).
the limitation “a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance between the two principal components greater than a threshold, wherein the index detected by the migration factor index detection unit has a local feature” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or by applying mathematical concepts to obtain additional information (e.g., selecting an index among a plurality of indexes configuring the principal components having a migration distance greater than a threshold, see specification at [0041]-[0043]). Except for the recitation of generic computer implementation (i.e., a migration factor index detection unit, the migration distance evaluation unit, see specification at [0019]), the limitation in the context of this claim mainly refers to select information (i.e., an index) based on a mathematical analysis.
the limitation “wherein the principal component analyzing unit calculates, for each index configuring each of the principal components, a factor loading indicating a correlation of indexes configuring each of the principal components, and each of the principal components, based on the sensor data of each block of the plurality of blocks” is a process that, under its broadest reasonable interpretation, covers performance of the limitation by applying mathematical concepts to obtain additional information (e.g., calculating principal components and correlations based on sensor data, see specification at [0023], and [0032]-[0033]). Except for the recitation of generic computer implementation (i.e., the principal component analyzing unit, see specification at [0019]), the limitation in the context of this claim mainly refers to obtain additional information (i.e., principal components and factor loading) based on a mathematical analysis.
the limitation “wherein the migration distance evaluation unit calculates, as a distance of indexes configuring each of the principal components, a difference of factor loadings of indexes which configure each of the principal components and are common among each block of the plurality of blocks based on a calculation result of the principal component analyzing unit, identifies indexes in which the distance of the indexes is equal to or less than a first threshold, calculates a commonality level of each of the principal components belonging to each block of the plurality of blocks from a number of identified indexes and a number of indexes configuring the principal components, and extracts, as the principal component pair, the principal components belonging to the plurality of blocks in which the calculated commonality level is highest” is a process that, under its broadest reasonable interpretation, covers performance of the limitation by applying mathematical concepts to obtain additional information (e.g., principal component pairs by calculating differences and performing comparisons, see specification at [0024]-[0025], and [0033]-[0036]). Except for the recitation of generic computer implementation (i.e., migration distance evaluation unit, principal component analyzing unit, see specification at [0019]), the limitation in the context of this claim mainly refers to obtain additional information (i.e., principal components having the highest commonality level) based on a mathematical analysis.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
 “An index selection device”,
“a data partitioning unit which inputs sensor data of a plurality of sensors, each sensing data about equipment, and each associated with an index of a plurality of indexes”,
“wherein the index detected by the migration factor index detection unit is used to detect a failure of the equipment before the failure of the equipment occurs”, and
“the migration factor index detection unit sends to a user terminal, display information causing the user terminal to display indexes of principal component pairs and whether the indexes include local feature levels, and a chart showing a distribution of the indexes and principal components belonging to the indexes over the predetermined time period”.
These additional elements, when considered individually and in combination, integrate the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., selecting an appropriate number of sensors to detect a failure of the equipment before the failure of the equipment occurs). The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)). 

Similarly, independent claims 8 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 4, 6-7, 11, 13-14 and 16-18, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1, 4, 6-8, 11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1.  
Schmitt (JP 2016206784 A, IDS record, see also attached translation) teaches:
An index selection device (Fig. 1 – “clustering apparatus”), comprising:
a data partitioning unit which inputs sensor data of a plurality of sensors, and partitions the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each sensor sensing data about equipment, each sensor associated with an index of a plurality of indexes, and each block indicating a predetermined amount of time (p. 4, par. 1-3: measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing unit which automatically applies principal component analysis to each block of the plurality of blocks partitioned by the data partitioning unit, and extracts a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter obtained via principal component analysis with respect to the measured data and the reference data; calculating a similarity between the converted measured data and the converted reference data; and detecting a fault in the process based on the calculated similarity” ([0005]: principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural and local anomalies are classified based on historical information” ([0004]:  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status data group for target apparatus is calculated. An actually measured normal area A2 is set, and a predicted normal area B2 is set by moving the area A2 along the movement vector P. Then, it is determined whether or not the principal component scores corresponding to the respective processing parameter values when the second recipe is applied to the target apparatus are included in the predicted normal area B2” (Abstract: principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
“In a fourth aspect, a computer-implemented method for reconstructing data is disclosed. The method includes receiving a selection of one or more input data streams at a data processing framework, and receiving a definition of one or more analytics components at the data processing framework. The method includes applying a dynamic principal component analysis to the one or more input data streams and detecting a fault in the one or more input data streams based on at least one of a prediction error or a variation in principal component subspace generated based on the dynamic principal component analysis” ([0015]: principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the semiconductor fabricating process. A controller may be connected to the sensor and configured to identify principal components of the data, select the principal components for analysis, monitor a T2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances that satisfy a boundary determining criterion” (abstract: process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation unit which automatically extracts, from two different blocks, two principal components that form a principal component pair among the plurality of principal components from each block of the plurality of blocks extracted by the principal component analyzing unit, and calculates a migration distance between the two principal components that form the principal component pair; and 
a migration factor index detection unit which automatically detects, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance between the two principal components greater than a threshold,
wherein the index detected by the migration factor index detection unit is used to detect a failure of the equipment before the failure of the equipment occurs,
wherein the index detected by the migration factor index detection unit has a local feature, and wherein the migration factor index detection unit sends to a user terminal, display information causing the user terminal to display indexes of principal component pairs and whether the indexes include local feature levels, and a chart showing a distribution of the indexes and principal components belonging to the indexes over the predetermined time period,
wherein the principal component analyzing unit calculates, for each index configuring each of the principal components, a factor loading indicating a correlation of indexes configuring each of the principal components, and each of the principal components, based on the sensor data of each block of the plurality of blocks, and 
wherein the migration distance evaluation unit calculates, as a distance of indexes configuring each of the principal components, a difference of factor loadings of indexes which configure each of the principal components and are common among each block of the plurality of blocks based on a calculation result of the principal component analyzing unit, identifies indexes in which the distance of the indexes is equal to or less than a first threshold, calculates a commonality level of each of the principal components belonging to each block of the plurality of blocks from a number of identified indexes and a number of indexes configuring the principal components, and extracts, as the principal component pair, the principal components belonging to the plurality of blocks in which the calculated commonality level is highest,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 8.  
Schmitt (JP 2016206784 A, IDS record, see also attached translation) teaches:
An index selection method (p. 2, par. 4: a data analysis method used for data clustering and feature extraction), comprising:
a data partitioning step of inputting sensor data of a plurality of sensors, and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each sensor sensing data about equipment, each sensor associated with an index of a plurality of indexes, and each block indicating a predetermined amount of time (p. 4, par. 1-3: measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing step of automatically applying principal component analysis to each block of the plurality of blocks partitioned in the data partitioning step, and extracting a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter obtained via principal component analysis with respect to the measured data and the reference data; calculating a similarity between the converted measured data and the converted reference data; and detecting a fault in the process based on the calculated similarity” ([0005]: principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural and local anomalies are classified based on historical information” ([0004]:  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status data group for target apparatus is calculated. An actually measured normal area A2 is set, and a predicted normal area B2 is set by moving the area A2 along the movement vector P. Then, it is determined whether or not the principal component scores corresponding to the respective processing parameter values when the second recipe is applied to the target apparatus are included in the predicted normal area B2” (Abstract: principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
“In a fourth aspect, a computer-implemented method for reconstructing data is disclosed. The method includes receiving a selection of one or more input data streams at a data processing framework, and receiving a definition of one or more analytics components at the data processing framework. The method includes applying a dynamic principal component analysis to the one or more input data streams and detecting a fault in the one or more input data streams based on at least one of a prediction error or a variation in principal component subspace generated based on the dynamic principal component analysis” ([0015]: principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the semiconductor fabricating process. A controller may be connected to the sensor and configured to identify principal components of the data, select the principal components for analysis, monitor a T2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances that satisfy a boundary determining criterion” (abstract: process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation step of automatically extracting, from two different blocks, two principal components that form a principal component pair among the plurality of principal components from each block of the plurality of blocks extracted in the principal component analyzing step, and calculating a migration distance between the two principal components that form the principal component pair; and 
a migration factor index detection step of automatically detecting, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance between the two principal components greater than a threshold,
wherein the index detected in the migration factor index detection step is used to detect a failure of the equipment before the failure of the equipment occurs,
wherein the index detected in the migration factor index detection step has a local feature, and wherein the migration factor index detection step sends to a user terminal, display information causing the user terminal to display indexes of principal component pairs and whether the indexes include local feature levels, and a chart showing a distribution of the indexes and principal components belonging to the indexes over the predetermined time period,
wherein, in the principal component analyzing step, for each index configuring each of the principal components, a factor loading indicating a correlation of indexes configuring each of the principal components, and each of the principal components, is calculated based on the sensor data of each block of the plurality of blocks, and 
wherein, in the migration distance evaluation step, as a distance of indexes configuring each of the principal components, a difference of factor loadings of indexes which configure each of the principal components and are common among each block of the plurality of blocks is calculated based on a calculation result of the principal component analyzing step, indexes in which the distance of the indexes is equal to or less than a first threshold are identified, a commonality level of each of the principal components belonging to each block of the plurality of blocks is calculated from a number of identified indexes and a number of indexes configuring the principal components, and, as the principal component pair, the principal components belonging to the plurality of blocks in which the calculated commonality level is highest is extracted”  
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 15.  
Schmitt (JP 2016206784 A, IDS record, see also attached translation) teaches:
An index selection program stored in a non-transitory computer readable medium which causes a data management computer to execute (p. 4, par. 2: a clustering program used for data clustering and feature extraction is executed by a computer), comprising:
a data partitioning step of inputting sensor data of a plurality of sensors, and partitioning the sensor data of each sensor of the plurality of sensors into a plurality of blocks, each sensor sensing data about equipment, each sensor associated with an index of a plurality of indexes, and each block indicating a predetermined period of time (p. 4, par. 1-3: measurement data from sensors (see p. 3, par. 17) is clustered); 
a principal component analyzing step of automatically applying principal component analysis to each block of the plurality of blocks partitioned in the data partitioning step, and extracting a plurality of principal components from each block of the plurality of blocks (p. 3, par. 17 and 19: principal component analysis is performed on the clustered data to obtain principal components).

Kim (US 20150318221 A1) teaches:
	“a method of detecting a fault in a semiconductor manufacturing process. The method includes obtaining measured data and reference data regarding at least one parameter related to semiconductor manufacturing conditions in a process included in a semiconductor manufacturing process during a pre-set period of time; converting the measured data and the reference data by using at least one principal component parameter obtained via principal component analysis with respect to the measured data and the reference data; calculating a similarity between the converted measured data and the converted reference data; and detecting a fault in the process based on the calculated similarity” ([0005]: principal components are obtained for measured data and reference data, and similarity between these two sets of data is calculated to detect a fault).

Della Corte (US 20180024875 A1) teaches:
“A method for detecting anomalous behavior includes performing a principal component analysis on a plurality of key performance indicators (KPIs) to determine a set of principal axes. The KPIs are clustered in a space defined by the set of principal axes. Local and structural anomalies are determined in the clustered KPIs. The structural and local anomalies are classified based on historical information” ([0004]:  key performance indicators are clustered in a principal component axes to determine local and structural anomalies).

Yamazaki (US 20070050076 A1) teaches:
	“In an operation status determination method for a plasma processing apparatus, a principal component analysis is carried out by using operation status data groups. Processing parameter values in the respective operation status data groups are converted into principal component scores which are plotted in a two-dimensional coordinate system with axes of the selected principal components. A movement vector P from a first recipe operation status data group for reference apparatus to a first recipe operation status data group for target apparatus is calculated. An actually measured normal area A2 is set, and a predicted normal area B2 is set by moving the area A2 along the movement vector P. Then, it is determined whether or not the principal component scores corresponding to the respective processing parameter values when the second recipe is applied to the target apparatus are included in the predicted normal area B2” (Abstract: principal component scores and movement vectors between measured and predicted data are calculated to determine operation status).

Deshpande (US 20160179599 A1) teaches:
“In a fourth aspect, a computer-implemented method for reconstructing data is disclosed. The method includes receiving a selection of one or more input data streams at a data processing framework, and receiving a definition of one or more analytics components at the data processing framework. The method includes applying a dynamic principal component analysis to the one or more input data streams and detecting a fault in the one or more input data streams based on at least one of a prediction error or a variation in principal component subspace generated based on the dynamic principal component analysis” ([0015]: principal component analysis is employed to detect faults in data).

Lim (US 20080294382 A1) teaches:
“A pump fault prediction apparatus according to example embodiments may include a sensor connected to a pump to collect data in real time for qualitative variables associated with the pump and a corresponding semiconductor fabricating process, wherein the pump is configured to create a vacuum in a chamber during the semiconductor fabricating process. A controller may be connected to the sensor and configured to identify principal components of the data, select the principal components for analysis, monitor a T2 value representing variations of the selected principal components in real time, and/or determine that the pump is in an abnormal state if the T2 value exceeds an upper control line. The controller may calculate the upper control line by taking a square of the total number of qualitative variables” ([0017]: a pump fault prediction apparatus selects principal components of data to determine abnormal states when a value representing variations of the selected principal components exceeds a threshold).

Hendler (US 20070129836 A1) teaches:
“A method for process monitoring involves acquiring data samples associated with a plurality of manufacturing related variables for a plurality of outputs of a manufacturing process. The distance of each data sample relative to every other data sample is then calculated. The outputs are then grouped based on the Euclidean distances that satisfy a boundary determining criterion” (abstract: process monitoring is performed by calculating distances of each data relative to other data sample based on principal component coordinates (see also [0036])).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“a migration distance evaluation step of automatically extracting, from two different blocks, two principal components that form a principal component pair among the plurality of principal components from each block of the plurality of blocks extracted in the principal component analyzing step, and calculating a migration distance between the two principal components that form the principal component pair; and 
a migration factor index detection step of automatically detecting, as a migration factor index, an index among the plurality of indexes configuring the principal components having a migration distance between the two principal components greater than a threshold,
wherein the index detected in the migration factor index detection step is used to detect a failure of the equipment before the failure of the equipment occurs,
wherein the index detected in the migration factor index detection step has a local feature, and wherein the migration factor index detection step sends to a user terminal, display information causing the user terminal to display indexes of principal component pairs and whether the indexes include local feature levels, and a chart showing a distribution of the indexes and principal components belonging to the indexes over the predetermined time period,
wherein, in the principal component analyzing step, for each index configuring each of the principal components, a factor loading indicating a correlation of indexes configuring each of the principal components, and each of the principal components, is calculated based on the sensor data of each block of the plurality of blocks, and 
wherein, in the migration distance evaluation step, as a distance of indexes configuring each of the principal components, a difference of factor loadings of indexes which configure each of the principal components and are common among each block of the plurality of blocks is calculated based on a calculation result of the principal component analyzing step, indexes in which the distance of the indexes is equal to or less than a first threshold are identified, a commonality level of each of the principal components belonging to each block of the plurality of blocks is calculated from a number of identified indexes and a number of indexes configuring the principal components, and, as the principal component pair, the principal components belonging to the plurality of blocks in which the calculated commonality level is highest is extracted,”  
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 4, 6-7, 11, 13-14 and 16-18.
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA M CORDERO/Primary Examiner, Art Unit 2857